UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________

RONALD LEE BEUTER,
                                                                                DECISION
                                        Plaintiff,                                and
                        v.                                                       ORDER

ANDREW M. SAUL, 1 Commissioner of                                            18-CV-06735F
 Social Security,                                                              (consent)

                           Defendant.
______________________________________

APPEARANCES:                    LAW OFFICES OF KENNETH R. HILLER, PLLC
                                Attorneys for Plaintiff
                                KENNETH R. HILLER, and
                                ANTHONY JOHN ROONEY, of Counsel
                                6000 North Bailey Avenue, Suite 1A
                                Amherst, New York 14226

                                JAMES P. KENNEDY, JR.
                                UNITED STATES ATTORNEY
                                Attorney for Defendant
                                Federal Centre
                                138 Delaware Avenue
                                Buffalo, New York 14202
                                              and
                                KATHRYN L. SMITH
                                Assistant United States Attorney, of Counsel
                                U.S. Attorney’s Office
                                100 State Street
                                Rochester, New York 14614
                                              and
                                JUNE LEE BYUN
                                Special Assistant United States Attorney, of Counsel
                                Social Security Administration
                                Office of General Counsel
                                26 Federal Plaza – Room 3904
                                New York, New York 10278
                                              and


1Andrew M. Saul became the Commissioner of the Social Security Administration on June 17, 2019, and,
pursuant to Fed.R.Civ.P. 25(d), is substituted as Defendant in this case. No further action is required to
continue this suit by reason of sentence one of 42 U.S.C. § 405(g).
                                DENNIS J. CANNING and
                                SUSAN ELAINE MEEHAN
                                Special Assistant United States Attorneys, of Counsel
                                Social Security Administration
                                Office of General Counsel
                                601 East 12th Street
                                Room 965
                                Kansas City, Missouri 64106


                                           JURISDICTION

        On October 7, 2019, the parties to this action, in accordance with a Standing

Order, consented pursuant to 28 U.S.C. § 636(c), to proceed before the undersigned.

(Dkt. 14). The matter is presently before the court on motions for judgment on the

pleadings filed by Plaintiff on April 22, 2019 (Dkt. 8), and by Defendant on June 21,

2019 (Dkt. 12).



                                          BACKGROUND

        Plaintiff Ronald Lee Beuter (“Plaintiff”), brings this action under Title II of the

Social Security Act (“the Act”), 42 U.S.C. §§ 405(g) and 1383(c)(3), seeking judicial

review of the Commissioner of Social Security’s final decision denying Plaintiff’s

application filed with the Social Security Administration (“SSA”), on May 4, 2015, for

Social Security Disability Income (“SSDI”) under Title II of the Act (“disability benefits”).

Plaintiff alleges he became disabled on January 15, 2015, based on coronary artery

disease, chronic obstructive pulmonary disease, chronic bronchitis, angina, lung

disease, and acid reflux. AR 2 at 1107, 1129. Plaintiff’s application initially was denied

on September 10, 2015, AR at 1033-45, and at Plaintiff’s timely request, an


2References to “AR” are to pages of the Administrative Record electronically filed by Defendant on
February 20, 2019, in 14 parts. (Dkts. 6 to 6-13).

                                                   2
administrative hearing was held on November 29, 2017, before Administrative Law

Judge (“ALJ”) Carl E. Stephan in Elmira, New York, with Plaintiff, represented by

Joseph Paladino, Esq., appearing and testifying. AR at 995-1017.

      On March 2, 2018, the ALJ issued a decision denying Plaintiff’s claim, AR at 936-

51 (“the ALJ’s decision”), which Plaintiff timely appealed to the Appeals Council, AR at

1105-06. On August 17, 2018, the Appeals Council issued a decision denying Plaintiff’s

request for review, rendering the ALJ’s decision the Commissioner’s final decision. AR

at 1-7. On October 12, 2018, Plaintiff commenced the instant action seeking judicial

review of the ALJ’s decision.

      On April 22, 2019, Plaintiff moved for judgment on the pleadings (Dkt. 8)

(“Plaintiff’s Motion”), attaching the Memorandum of Law in Support of Plaintiff’s Motion

for Judgment on the Pleadings (Dkt. 8-1) (“Plaintiff’s Memorandum”). On June 21,

2019, Defendant moved for judgment on the pleadings (Dkt. 12) (“Defendant’s Motion”),

attaching the Commissioner’s Brief in Support of the Commissioner’s Motion for

Judgment on the Pleadings and in Response to Plaintiff’s Brief Pursuant to Local

Standing Order on Social Security Cases (Dkt. 12-1) (“Defendant’s Memorandum”).

Filed on July 12, 2019, was Plaintiff’s Response to the Commissioner’s Brief in Support

and in Further Support for Plaintiff’s Motion for Judgment on the Pleadings (Dkt. 13)

(“Plaintiff’s Reply”). Oral argument was deemed unnecessary.

      Based on the foregoing, Plaintiff’s Motion is GRANTED; Defendant’s Motion is

DENIED; and the matter is remanded for further proceedings consistent with this

Decision and Order.




                                            3
                                                  FACTS 3

        Plaintiff Ronald Lee Beuter (“Plaintiff” or “Beuter”), born July 24, 1952, was 62

years old as of January 15, 2015, his alleged disability onset date (“DOD”), and 65

years old as of March 7, 2018, the date of the ALJ’s decision. AR at 951, 999, 1107,

1129. Plaintiff is a high school graduate with two associate’s degrees including in

human resources and criminal justice. AR at 999, 1130. Plaintiff, who last worked on

January 15, 2015, previously worked as a certified arson inspector with a municipal fire

department, insurance surveyor, program manager, substitute teacher, therapy aid, and

tool sharpener. AR at 130, 1001-03. Plaintiff most recently was employed as a

substitute teacher and as a program manager where Plaintiff was responsible for

interviewing clients seeking custody and visitation, requiring Plaintiff walk several times

a day three blocks to and from his office to the courthouse. AR at 1002-03.

        Since applying for disability benefits, Plaintiff has lived in a house with his wife,

his wife’s adult daughter and husband, and their three children (Plaintiff’s

grandchildren). AR at 916, 1140. Plaintiff’s wife and grandchildren performed most of

the household chores. AR at 1014. Plaintiff spends his days tending to his basic

needs, including dressing himself and taking daily medications, preparing meals,

interacting with his grandchildren, and resting. AR at 1140. Plaintiff prepares simple

meals using the grill, oven and microwave, does laundry, makes simple household

repairs, cares for a small pond, and takes out the trash, AR at 1142, but is unable to

mow the lawn or shovel snow and must avoid extreme heat and cold. AR at 1013-14,

1143. Plaintiff has a driver’s license, is able to drive, drives three times a week, and


3In the interest of judicial economy, recitation of the Facts is limited to only those necessary for
determining the pending motions for judgment on the pleadings.

                                                       4
goes shopping once a month for groceries, medication, clothing and gifts. AR at 999,

1143. Plaintiff regularly reads, watches television, cooks, goes fishing, visits with family,

attends church, and goes to the library. AR at 1010, 1144.

       Plaintiff’s disability benefits application is primarily based on a cardiac condition

which Plaintiff has had since 1991, with angina diagnosed in 2015, and chronic

obstructive pulmonary disease (“COPD”). AR at 1009, 1147. Plaintiff maintains pain

caused by his impairments first affected his activities in November 2013. AR at 1147-

48. Since 2005, Plaintiff has had a heart attack, cardiac double bypass surgery and 11

stents implanted to manage his cardiac symptoms. AR at 413, 1003-04. In February

2002, Plaintiff commenced treatment with his treating cardiologist, Maurice E. Varon,

M.D. (“Dr. Varon”), with the Sands-Constellation Heart Institute in Rochester, New York.

AR at 1007-08. Plaintiff received treatment for his COPD from Geoffrey Wittig, M.D.

(“Dr. Wittig”), his primary care physician since January 2001, who is in practice at Tri-

County Family Medicine in Dansville, New York. AR at 1009-10.

       In connection with his disability benefits application, on August 25, 2015, Plaintiff

underwent an internal medicine examination on a consultative based by Karl Eurenius,

M.D. (“Dr. Eurenius”), who noted Plaintiff’s history of heart disease since 1991 with a

heart attack in 2010, receiving “approximately ten stents,” most recently two in January

2015, and that Plaintiff could walk four blocks before becoming short of breath, and had

chest pressure with one flight of stairs. AR at 2071. Dr. Eurenius diagnosed Plaintiff

with recurrent arteriosclerotic cardiovascular disease with myocardial infarction and

multiple stents with continued mild angina and shortness of breath with exertion, history

of chronic bronchitis, gastroesophageal reflux disease, mental health issues, and recent



                                              5
fractured left wrist with good return to function. AR at 2073-74. Dr. Eurenius indicated

Plaintiff’s prognosis was stable, and opined Plaintiff “is mildly limited in exertional

activity due to coronary artery insufficiency and symptoms suggestive of angina and

shortness of breath. He is mildly limited in lifting and carrying, and handling objects with

his left hand due to recent fracture left wrist.” 4 AR at 2074.

           On a Cardiac Residual Functional Capacity Questionnaire completed by Dr.

Varon on October 22, 2017, Dr. Varon reported treating Plaintiff since February 2002,

for coronary disease and chronic chest pain diagnosed based on multiple angiograms.

AR at 2542-47. Plaintiff’s symptoms included chest pain, anginal equivalent pain,

shortness of breath, fatigue, weakness, edema, palpitations, and dizziness. AR at

2542. Angina episodes were accompanied by substernal chest pain radiating into the

left arm with shortness of breath, nausea, and weakness. AR at 2543. Dr. Varon

opined Plaintiff was not a malingerer, but was markedly limited with regard to physical

activity even though comfortable at rest, and incapable of performing even low stress

jobs because Plaintiff gets chest pain “all the time” which would be made worse by work

stress. AR at 2543. According to Dr. Varon, Plaintiff frequently experiences his cardiac

symptoms which were reasonably consistent with the symptoms and functional

limitations Dr. Varon described. AR at 2544. Plaintiff’s myriad of medications caused

Plaintiff to be drowsy and fatigued and prognosis was poor. AR at 2544. Dr. Varon

estimated Plaintiff could walk at most one city block without resting, could sit, stand, or

walk for only 20 minutes at one time requiring a job permitting Plaintiff to sit or stand at

will and to take unscheduled breaks. AR at 2544-45. In a sedentary work setting,



4   Plaintiff does not claim disability based on his left wrist fracture.

                                                           6
Plaintiff would be required to sit with his legs elevated about waist level more than 50%

of the time, could occasionally lift and carry less than 10 pounds, rarely lift and carry 10

pounds, and never lift and carry more than 10 pounds, AR at 2545, occasionally twist,

stoop (bend), and crouch, rarely climb stairs, and never climb ladders. AR at 2546.

Plaintiff was to avoid all exposure to extreme cold and heat, avoid even moderate

exposure to humidity, and avoid concentrated exposure to wetness and noise. AR at

2546. Dr. Varon further estimated Plaintiff would likely be absent from work more than

four days per month, was not anticipated to undergo further testing to assess his

impairments, symptoms and limitations because Plaintiff already underwent all the

available tests, AR at 2546, and summarized that Plaintiff was very compliant with

treatment and tried all available treatments, but “is plagued with a refractory [resistant to

treatment or cure] 5 chest pain syndrome [angina].” AR at 2547.

          On October 23, 2017, Dr. Wittig, Plaintiff’s primary care physician since January

19, 2001, completed a Cardiac Residual Functional Capacity Questionnaire, reporting

Plaintiff’s diagnoses as cough variant asthma, coronary artery disease, GERD, chronic

bronchitis, hypertension, depression, anemia, anxiety state, orofacial dyskinesia

(involuntary movements of the mouth and face often associated with long-term use of

certain medications), unstable angina, polyneuropathy, hyperlipidemia, chestwall pain

following surgery, hypokalemia (low blood potassium), hypothyroid, and intercranial

hypotension, noting such findings were based on multiple coronary angiograms,

MRI/MRA of the brain, and various laboratory tests. AR at 2549-54. Plaintiff’s

symptoms included chest pain, fatigue, dizziness, headache, weakness, and orthostatic



5   Unless otherwise indicated, bracketed material has been added.

                                                     7
hypotension (decreased blood pressure when standing compared to sitting or lying

down). AR at 2549. Dr. Witting reported Plaintiff had exertional pain, was not a

malingerer, and had marked limitation of physical activity demonstrated by fatigue,

palpitation, dyspnea, and anginal discomfort. AR at 2550. Dr. Wittig described

Plaintiff’s medical condition as not stress-related but based on an underlying organic

disease, and although the disease caused Plaintiff’s emotional difficulties, Dr. Witting

did not consider the emotional factors as contributing to the severity of Plaintiff’s

subjective symptoms and functional limitations, but opined Plaintiff’s cardiac symptoms

would frequently interfere with Plaintiff’s attention and concentration. AR at 2550-51.

Dr. Wittig estimated Plaintiff could walk less than one block without resting, sit for 30

minutes at one time, stand for 15 minutes, needed to shift from sitting to standing or

walking at will, would need to take unscheduled breaks during an 8-hour workday, and

needed to elevate his legs above hip level with prolonged sitting. Id. at 2551-52.

Plaintiff could occasionally lift and carry 10 pounds or less, rarely lift and carry 20

pounds, and never lift and carry more than 50 pounds, AR at 2552, occasionally twist

and stoop (bend), rarely climb stairs, and never crouch or climb ladders. AR at 2553.

Plaintiff was to avoid all exposure to extreme heat, fumes, odors, dusts, gases, poor

ventilation, and hazards, avoid even moderate exposure to humidity, and avoid

concentrated exposure to extreme cold and noise. AR at 2553. Dr. Wittig further

opined Plaintiff’s impairments were likely to produce “good days” and “bad days,” and

indicated he would like Plaintiff to undergo an extensive neurology workup. Id. at 2553.

       On October 17, 2017, Plaintiff was descending stairs when he had sudden onset

left-sided weakness, numbness, and tingling. AR at 2605. Plaintiff presented to the



                                              8
emergency department of Noyes Memorial Hospital in Dansville, New York, where

Plaintiff was treated with tPA (tissue plasminogen activator for treatment of stroke

caused by blood clot), and a CT scan showed no acute intercranial abnormalities. AR

at 2555-97, 2606, 2608. Because Plaintiff continued to experience stroke symptoms

including blurry vision, left arm and leg paresthesias, and facial tingling, he was

transferred to Strong Memorial Hospital in Rochester, New York, AR at 2578-80, 2599,

where Plaintiff was admitted to ICU for further monitoring. AR at 2602. An MRI showed

no acute/subacute infarct, but revealed diffuse meningeal enhancement (enhancement

of the membranes) and bilateral subdural hygromas (accumulation of fluid in the

subdural space of the brain, usually associated with trauma), possibly attributable to

recent falls, and intercranial hypotension. AR at 2612-13. Plaintiff was discharged on

October 20, 2017, with instructions to follow up with Dr. Wittig and neurologist Michael

Chilungu, M.D. (“Dr. Chilungu”). AR at 2615-16.

       At the administrative hearing on November 29, 2017, Plaintiff estimated his heart

condition caused angina, pain and fatigue rendering Plaintiff unable to exert himself or

to walk more than half a block at a time. AR at 1008. According to Plaintiff, he stopped

working at his program manager job because he was no longer able to walk the three to

four blocks from his office to the courthouse to meet with clients several times a day.

AR at 1008-09, 1012. Plaintiff is also supposed to keep his legs elevated above his

heart when sitting. AR at 1009. Plaintiff further explained his COPD rendered him short

of breath requiring use of inhalers several times a day. AR at 1009.


                                      DISCUSSION

1.     Standard and Scope of Judicial Review

                                             9
       A claimant is “disabled” within the meaning of the Act and entitled to disability

benefits when he is unable “to engage in any substantial gainful activity by reason of

any medically determinable physical or mental impairment which . . . has lasted or can

be expected to last for a continuous period of not less than 12 months.” 42 U.S.C. §§

416(i)(1); 1382c(a)(3)(A). A district court may set aside the Commissioner’s

determination that a claimant is not disabled if the factual findings are not supported by

substantial evidence, or if the decision is based on legal error. 42 U.S.C. §§ 405(g),

1383(c)(3); Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003). In

reviewing a final decision of the SSA, a district court “is limited to determining whether

the SSA’s conclusions were supported by substantial evidence in the record and were

based on a correct legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir.

2012) (internal quotation marks and citation omitted). “Substantial evidence is more

than a mere scintilla. It means such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Id. It is not, however, the district court’s

function to make a de novo determination as to whether the claimant is disabled; rather,

“the reviewing court is required to examine the entire record, including contradictory

evidence and evidence from which conflicting inferences can be drawn” to determine

whether the SSA’s findings are supported by substantial evidence. Id. “Congress has

instructed . . . that the factual findings of the Secretary, 6 if supported by substantial

evidence, shall be conclusive.” Rutherford v. Schweiker, 685 F.2d60, 62 (2d Cir. 1982).




6 Pursuant to the Social Security Independence and Program Improvements Act of 1994, the function of
the Secretary of Health and Human Services in Social Security cases was transferred to the
Commissioner of Social Security, effective March 31, 1995.

                                                 10
2.     Disability Determination

       The definition of “disabled” is the same for purposes of receiving SSDI and SSI

benefits. Compare 42 U.S.C. § 423(d) with 42 U.S.C. § 1382c(a). The applicable

regulations set forth a five-step analysis the Commissioner must follow in determining

eligibility for disability benefits. 20 C.F.R. §§ 404.1520 and 416.920. See Bapp v.

Bowen, 802 F.2d 601, 604 (2d Cir. 1986); Berry v. Schweiker, 675 F.2d 464 (2d Cir.

1982). If the claimant meets the criteria at any of the five steps, the inquiry ceases and

the claimant is not eligible for disability benefits. 20 C.F.R. §§ 404.1520 and 416.920.

The first step is to determine whether the applicant is engaged in substantial gainful

activity during the period for which the benefits are claimed. 20 C.F.R. §§ 404.1520(b)

and 416.920(b). The second step is whether the applicant has a severe impairment

which significantly limits the physical or mental ability to do basic work activities, as

defined in the relevant regulations. 20 C.F.R. §§ 404.1520(c) and 416.920(c). Third, if

there is an impairment and the impairment, or its equivalent, is listed in 20 C.F.R. Part

404, Subpart P, Appendix 1 of the regulations (“Appendix 1” or “the Listings”), and

meets the duration requirement of at least 12 continuous months, there is a

presumption of inability to perform substantial gainful activity, and the claimant is

deemed disabled, regardless of age, education, or work experience. 42 U.S.C. §§

423(d)(1)(A) and 1382a(c)(3)(A); 20 C.F.R. §§ 404.1520(d) and 416.920(d). As a fourth

step, however, if the impairment or its equivalent is not listed in Appendix 1, the

Commissioner must then consider the applicant’s “residual functional capacity” or “RFC”

which is the ability to perform physical or mental work activities on a sustained basis,

notwithstanding the limitations posed by the applicant’s collective impairments, see 20



                                              11
C.F.R. 404.1520(e)-(f), and 416.920(e)-(f), and the demands of any past relevant work

(“PRW”). 20 C.F.R. §§ 404.1520(e) and 416.920(e). If the applicant remains capable of

performing PRW, disability benefits will be denied, id., but if the applicant is unable to

perform PRW relevant work, the Commissioner, at the fifth step, must consider whether,

given the applicant’s age, education, and past work experience, the applicant “retains a

residual functional capacity to perform alternative substantial gainful work which exists

in the national economy.” Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999) (quotation

marks and citation omitted); 20 C.F.R. §§ 404.1560(c) and 416.960(c). The burden of

proof is on the applicant for the first four steps, with the Commissioner bearing the

burden of proof on the final step. 20 C.F.R. §§ 404.1520(a)(4) and 416.920(a)(4);

Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008).

       In the instant case, the ALJ found Plaintiff meets the insured status requirements

for disability benefits under Title II of the Act through June 30, 2018, AR at 941, has not

engaged in substantial gainful activity since January 15, 2015, his alleged disability

onset date, id., and suffers from the severe impairments of asthma, chronic bronchitis,

chronic obstructive pulmonary disease, coronary artery disease, gastroesophageal

reflux disease, and hyperlipidemia, but does not have an impairment or combination of

impairments meeting or medically equal to the severity of any listed impairment in 20

C.F.R. Part 404, Subpart P, Appendix 1, id. at 941-44, and that Plaintiff retains the RFC

to perform light work as defined in 20 C.F.R. § 416.967(b), with additional limitations of

occasionally climb stairs and ramps, never climb ladders or scaffolds, occasionally

crawl, and avoid concentrated respiratory irritants, temperature extremes, and humidity.

AR at 944-50. The ALJ further found at the fourth step of the five-step analysis that



                                             12
Plaintiff remained capable of performing his PRW as a Program Manager, and did not

proceed to the fifth step, i.e., whether other work exists in the national economy that

Plaintiff, in light of his RFC, remains capable of performing. AR at 950-51. Based on

these findings, the ALJ determined Plaintiff is not disabled as defined under the Act. Id.

at 951.

       In support of his motion for judgment on the pleadings, Plaintiff argues that in

assessing Plaintiff’s RFC at step 4 of the analysis, the ALJ erred in giving little weight to

the opinions of Drs. Varon and Wittig, respectively, Plaintiff’s treating cardiologist and

treating primary care physician, Plaintiff’s Memorandum at 13-18, while relying on the

opinion of Dr. Eurenius, the consultative examiner, such that the ALJ’s assessment of

Plaintiff’s RFC and ability to perform his PRW as a Program Manager is not supported

by substantial evidence in the record. Id. at 18-21. In opposition, Defendant maintains

the ALJ’s RFC determination is supported by substantial evidence in the record, and is

not based on an improper discounting of the opinions of Drs. Varon and Wittig.

Defendant’s Memorandum at 11-22. In reply, Plaintiff reiterates that the ALJ erred in

evaluating the opinions of Plaintiff’s treating physicians, Plaintiff’s Reply at 1-2, and in

relying on the consultative opinion of Dr. Eurenius. AR at 2-3. There is much merit to

Plaintiff’s arguments.

       In particular, generally, the opinion of a treating physician is entitled to significant

weight, but is not outcome determinative and only entitled to controlling weight when

“‘well-supported by medically acceptable clinical and laboratory diagnostic techniques

and is not inconsistent with other substantial evidence in the case record.’” Crowell v.

Comm'r of Soc. Sec. Admin., 705 Fed.Appx. 34, 35 (2d Cir. 2017) (quoting Burgess,



                                              13
537 F.3d at 128, and 20 C.F.R. § 404.1527(d)(2)). According to the Burgess factors,

the ALJ must first decide whether an opinion by a treating physician is entitled to

controlling weight. Burgess, 537 F.3d at 128. Where, however, the ALJ discounts a

treating physician’s opinion, the ALJ must set forth “good reasons” for doing so.

Burgess, 537 F.3d at 129 (citing Halloran v. Barnhart, 362 F.3d 28, 33 (2d Cir. 2004)).

The ALJ must “explicitly consider” the four Burgess factors, including “(1) the

frequen[cy], length, nature, and extent of treatment; (2) the amount of medical evidence

supporting the opinion; (2) the consistency of the opinion with the remaining medical

evidence; and (4) whether the physician is a specialist.” Selian v. Astrue, 708 F.3d 409,

418 (2d Cir. 2013) (citing Burgess, 537 F.3d at 129). Here, despite recognizing both

Drs. Varon and Wittig as Plaintiff’s long-term treating physicians, with Dr. Varon being a

cardiologist, AR at 949, the record establishes the ALJ, in granting the opinions of such

physicians “little weight” despite being well-supported by the medical evidence in the

record, AR at 949, violated the treating physician rule.

       Significantly, the RFC assessments of both Dr. Varon and Dr. Wittig are

consistent with sedentary work, whereas the ALJ, based on the RFC assessment by Dr.

Eurenius, found Plaintiff could “perform a slightly reduced range of light work.” AR at

950. Per the relevant regulations,

       Sedentary work involves lifting no more than 10 pounds at a time and
       occasionally lifting or carrying articles like docket files, ledgers, and small tools.
       Although a sedentary job is defined as one which involves sitting, a certain
       amount of walking and standing is often necessary in carrying out job duties.
       Jobs are sedentary if walking and standing are required occasionally and other
       sedentary criteria are met.

                                             ***




                                              14
       Light work involves lifting no more than 20 points at a time with frequent lifting or
       carrying of objects weighing up to 10 pounds. Even though the weight lifted may
       be very little, a job is in this category when it requires a good deal of walking or
       standing, or when it involves sitting most of the time with some pushing and
       pulling of arm or leg controls. To be considered capable of performing a full or
       wide range of light work, you must have the ability to do substantially all of these
       activities. If someone can do light work, we determine that he or she can do
       sedentary work, unless there are additional limiting factors such as loss of fine
       dexterity or inability to sit for long periods of time.

20 C.F.R. § 404.1567(a) and (b).

       In rejecting the opinions of Drs. Varon and Wittig limiting Plaintiff to less than the

full range of sedentary work, the ALJ repeatedly focused on the fact that numerous

physicians, including Dr. Varon and Justin M. Weiss, M.D. (“Dr. Weiss”), a

pulmonologist, remarked that at rest, Plaintiff was in no acute distress. See, e.g., AR at

945 (ALJ observing on February 15, 2015, Dr. Weiss found Plaintiff upon examination

“in no acute distress (AR at 1275)); AR at 946 (ALJ observing Dr. Varon reported on

August 13, 2015, Plaintiff, despite his extensive medical history of premature coronary

artery disease, “was comfortable appearing at rest” (AR at 2139-40)); and AR at 947

(ALJ observed on January 7, 2016, Dr. Varon found Plaintiff “was comfortable

appearing at rest” (AR at 2149-50)). The ALJ’s reliance on such statements, however,

is not supported by a fair reading of such records. In particular, with regard to these

three examples, on February 15, 2015, Dr. Weiss noted Plaintiff “has severe coronary

artery disease and has required multiple stents in the past with continued anginal

symptoms.” AR at 1273. Although Plaintiff’s asthma and shortness of breath were

“previously well controlled on inhaled corticosteroids, . . . for the past couple of years at

least he has had at least 3 to 4 attacks of bronchitis.” Id. Dr. Weiss described Plaintiff’s

bouts of bronchitis as “quite debilitating” as Plaintiff “develops worsened productive



                                             15
cough with shortness of breath.” Id. Dr. Varon’s August 13, 2015 statement that

Plaintiff was “comfortable appearing at rest” followed his examination of Plaintiff on July

30, 2015, when Plaintiff reported “having more recent constellation of symptoms for at

least two months,” including “a sense of unsteadiness which sounds much like

orthostasis,” “chronically hypotensive” with orthostasis (decrease in blood pressure

upon standing that may cause fainting and injury), documented numerous times, has

developed “a shuffling type gait, some trouble with memory loss and . . . also had

involuntary jaw movements.” AR at 2136-37. Dr. Varon’s impression was that “[]his is a

very complicated situation for Mr. Beuter. I am a bit worried about him and share your

concerns. What is interesting is that today he was actually a little bit confused.” Id. at

2137. On August 13, 2015, Dr. Varon emphasized that although Plaintiff was “doing

fairly well,” and that Dr. Varon was optimistic Plaintiff’s neurologic symptoms would

improve over time, Dr. Varon believed Plaintiff “has an element of autonomic

dysfunction” with Plaintiff’s orthostasis described as “a longstanding chronic issue”

which is “severe enough that it is leaving [Plaintiff] in danger . . . .” AR at 2140. Dr.

Varon’s January 7, 2016 statement regarding Plaintiff appearing comfortable at rest

follows Dr. Varon’s observation that Plaintiff “continues to struggle with recurrent chest

pain,” that “is very anginal sounding in nature,” and although Plaintiff’s “actual coronary

disease is under excellent control,” Plaintiff’s “circumstances remain quite complicated,”

with Plaintiff describing his pain “as a severe tightening, cramp like pain in the left

anterior precordium [anterior chest wall over the heart] which as it persists, begins to

radiate up his neck and into his jaw and then eventually down the left arm.” AR at 2150-

51. Accordingly, despite remarking that Plaintiff appeared “comfortable at rest,” these



                                              16
physicians’ findings do not at all suggest that Plaintiff would remain as comfortable upon

any exertion.

       With regard to the ALJ granting significant weight to the consultative opinion of

Dr. Eurenius that Plaintiff “is mildly limited in exertional activity due to coronary artery

insufficiency and symptoms suggestive of angina and shortness of breath,” and “is

mildly limited in lifting and carrying,” AR at 948 (citing AR at 2074), not only is Dr.

Eurenius’s opinion from August 25, 2015, so remote in time as to be stale, see Camille

v. Colvin, 104 F.Supp.3d 329, 343-44 (W.D.N.Y. 2015) (“medical source opinions that

are ‘conclusory, stale, and based on an incomplete medical record’ may not be

substantial evidence to support an ALJ finding.” (quoting Griffith v. Astrue, 2009 WL

909630, at *9 n. 9 (W.D.N.Y. July 27, 2009)), but the very fact that Dr. Eurenius refers to

Plaintiff as having “symptoms suggestive of angina,” AR at 2074 (italics added), is

completely inconsistent with the October 22, 2017 opinion of Dr. Varon, Plaintiff’s

treating cardiologist who had then been treating Plaintiff for more than 15 years, that

Plaintiff, despite “trying everything” and being “very compliant” with treatment, is

“plagued with a refractory chest pain syndrome [angina],” AR at 2574 (italics added), as

well as the October 23, 2017 opinion of Dr. Wittig, Plaintiff’s treating primary care

physician since 2001, who listed Plaintiff’s diagnoses as including, inter alia, “unstable

angina.” AR at 2549. This is also consistent with Plaintiff’s testimony at the

administrative hearing that his most significant symptoms of his heart condition included

“fatigue, angina, not able to exert myself up and down stairs the way I used to, can’t

walk distances the way I used to more than a half block at a time.” AR at 1008.




                                              17
        Furthermore, insofar as the ALJ relied on Plaintiff’s statements on his disability

benefits application Function Report, dated July 16, 2015, that his impairments did not

impact Plaintiff’s ability to lift, or sit, AR at 949 (referencing AR at 1145), Plaintiff’s

medical record is replete with subsequent reports establishing Plaintiff’s medical

condition continued to deteriorate, with Drs. Vanor and Wittig reporting, respectively, on

October 22 and 23, 2017, that Plaintiff was significantly restricted in lifting, carrying and

sitting, and Plaintiff testifying at the administrative hearing that he was unable to lift and

carry more than five pounds, AR at 1013, can walk at most a block, AR at 1013, and

needed to elevate his legs above his waist with prolonged sitting. AR at 1009-10.

Moreover, the court’s research reveals no caselaw, nor does Defendant reference any

caselaw, supporting the novel idea that a disability claimant’s personal statement that

he is capable of greater exertional capacity than that approved by his long-term treating

physicians, including a specialist practicing in the field of the claimant’s primary

impairment, should be elevated over the opinions of the treating physicians.

Accordingly, the ALJ failed to adequately explain his reasons for not affording

controlling or at least significant weight to the opinions of Drs. Varon and Wittig, and

granting significant weight to a consultative opinion, in violation of the treating physician

rule.

        By failing to properly consider such opinions, the ALJ incorrectly assessed

Plaintiff with the RFC for “a slightly reduced range of light work,” AR at 950, whereas the

opinions of Drs. Varon and Wittig are consistent with only a limited range of sedentary

work. This error is not harmless because the ALJ also failed to obtain testimony from a

vocational expert (“V.E.”), which generally is required when a claimant is unable to



                                                18
perform the full range of sedentary work. See SSR 96-9p, 7 1996 WL 374185, at **6-7

(July 2, 1996) (calling for use of a V.E. where a claimant’s limitations or restrictions

erodes the occupational base for a full range of sedentary work). Further, because

Plaintiff would be unable to perform his PRW as a Program Manager as Plaintiff

performed it, a V.E. is necessary to advise as to Plaintiff’s ability to make an adjustment

to other work. Id. at * 7. Significantly, under the SSA’s Medical Vocational Guidelines

or “Grids”), 20 C.F.R. Part 404, Subpt. P, App. 2, a claimant of Plaintiff’s age (62 when

the disability benefits application was filed on May 4, 2015), education (high school

graduate or more), with skilled or semi-skilled PRW, would be considered not disabled if

such education provides for direct entry into skilled work, Grids Rule 201.05, regardless

of whether Plaintiff’s skilled or semi-skilled skills are transferrable, Grids Rules 201.07

and 201.08, but would be considered disabled if his skills do not provide for direct entry

into skilled work and his skilled or semi-skilled skills are not transferrable. Grids Rule

201.06. Because these issues were not addressed by the ALJ, the ALJ’s determination

that Plaintiff is not disabled is not supported by substantial evidence in the record.




7 “SSR” is the acronym for Social Security Rulings which are agency rulings “published under the
authority of the Commissioner of Social Security and are binding on all components of the Administration.
Such rulings represent precedent final opinions and orders and statements of policy and interpretations
that [the SSA] ha[s] adopted.” 20 C.F.R. 402.35(b)(1).

                                                   19
                                     CONCLUSION

      Based on the foregoing, Plaintiff’s Motion (Dkt. 8) is GRANTED; Defendant’s

Motion (Dkt. 12) is DENIED; the matter is REMANDED for further proceedings

consistent with this Decision and Order, including a new administrative hearing with

testimony from a vocational expert directed to whether Plaintiff remains capable of

performing his PRW or other substantial gainful work that exists in the national

economy. The Clerk of Court is directed to close the file.

SO ORDERED.


                                             /s/ Leslie G. Foschio
                                  ______________________________________
                                             LESLIE G. FOSCHIO
                                     UNITED STATES MAGISTRATE JUDGE


DATED:       March 12th, 2020
             Buffalo, New York




                                           20
